The opinion of the Court was delivered by
Nicholls, 0. J.
The certificate declared on shows a deposit in the St. Landry State Bank by Julius Meyers of five thousand dollars, payable subject to conditions, on surrender of the certificate properly endorsed; it shows the endorsement in blank of Julius Meyers, the depositor, and also subsequent endorsements placing its possession in the plaintiff in this suit. The petition discloses the circumstances under which plaintiff received it for collection, and those under which it went into the hands of the defendant. If plaintiff having the certificate in its hands had simply sued to obtain a judgment upon it and defendant had filed an exception of no cause or no right of action, we would have been called on to determine under circumstances different from those actually presented by the case *533-whether plaintiff’s pleadings showed the absence of a right to sue. The court has entirely overlooked that feature of the case which calls for the return of the certificate by defendant to the plaintiff. If the facts alleged in the petition be true, as we are bound to assume they are, plaintiff was clearly entitled to sue to regain possession of the certificate. We are not concerned here, with what the result of the suit on its merits would be on that branch of the case. Plaintiff having received the certificate for collection had ■come under obligation to account to his principal either for the certificate itself or the money which it called for. If defendant had the legal right to retain possession of the certificate under, the circumstances in which it was received, it will have amply opportunity to establish that fact upon a trial on the merits. It can not cut off an inquiry into this question of its right of retention by the exception it has filed.
To reverse the judgment it suffices that plaintiff have a right of action upon any branch of its case. The exception was leveled at the case in its entirety, and, in our opinion, it was incorrectly sustained. We are not concerned with what the effect of our decision may be upon the case of St. Landry State Bank vs. Meyers now before us. We decide issues in each case as they are therein presented by the parties thereto.
It is hereby ordered, adjudged and decreed that the judgment appealed from be and the same is hereby annulled, avoided and reversed; and it is now ordered, adjudged and decreed that the exception filed by the defendant be and the same is overruled; that the cause be reinstated on the docket of the District Court, and that the cause be remanded to that court for further proceedings according to law, costs of appeal to be borne by appellee.